       Case 1:19-cv-03463-WMR Document 48 Filed 06/26/20 Page 1 of 14




                   UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

  RICHARD LEAKE and MICHAEL
  DEAN,

              Plaintiffs,
                                                CIVIL ACTION FILE NO.:
  v.                                            1:19-cv-3463-WMR

  JAMES T. DRINKARD, in his
  personal capacity and official capacity
  as Assistant City Administrator of City
  of Alpharetta, Georgia, et al.

              Defendants.

                                     ORDER

       For the past seventy years, the City of Alpharetta has honored war veterans

each August with its annual Old Soldiers Day Parade (the “Parade”). The Parade

began after the Civil War and originally honored Confederate soldiers. Upon the

resurgence of the Parade in 1952 after World War II, the honorees of the Parade

were extended beyond Civil War veterans to include veterans of other wars.

Importantly, in addition to the expansion of the Parade’s honorees, society has

evolved since the Parade’s formation and no longer holds the same degree of affinity




                                         1
       Case 1:19-cv-03463-WMR Document 48 Filed 06/26/20 Page 2 of 14




for Confederate emblems and flags that previously existed. 1 Additionally, groups

have used and continue to use Confederate flags to symbolize viewpoints and

conduct that is otherwise considered offensive today.

      With this historical context in mind, the present dispute concerns the City of

Alpharetta’s decision to refuse to allow the Sons of Confederate Veterans (the

“SCV”) to march in the 2019 Parade while carrying and otherwise displaying the

Confederate flag. The City did not want to embrace any negative messages that the

Confederate flag conveys to those who find the use of the flag to be offensive. The

City was also concerned about the prospect of violence that could result if the SCV

carried the Confederate flag in the Parade, particularly in light of recent incidents in

other parts of the country.

      The parties agree that if the Parade constitutes government speech, the City

was within its right to refuse the SCV’s use of the Confederate flag. The parties

disagree, however, as to whether the Parade was in fact government speech due to

the City’s role as a co-sponsor of the Parade and its lack of “exclusive” province

over the event. For the reasons discussed in more detail below, this Court finds the




      1
        This point is clearly demonstrated by the move of state and local
governments in recent weeks to remove Confederate monuments from public
property.

                                           2
       Case 1:19-cv-03463-WMR Document 48 Filed 06/26/20 Page 3 of 14




Parade is government speech and, thus, concludes that Plaintiffs cannot prevail on

the merits of their claims in this action. As such, upon due consideration of the

arguments presented by counsel at the hearing on May 28, 2020, all applicable law,

and the record, the Court hereby GRANTS Defendants’ Motion for Summary

Judgment [Doc. 39].

I.    FACTUAL BACKGROUND

      The Parade was originally created to honor local Civil War veterans, but was

discontinued after a few years. [Doc. 1 at ¶ 9; Doc. 30 at ¶ 9]. A group of men from

Alpharetta re-established the Parade in 1952 after World War II to recognize all local

war veterans. [Id.]. Today, the Parade is held annually in Alpharetta, Georgia, on

the first Saturday of August. [Id.]. The City advertised the Parade on its government

website as “a way to celebrate and honor all war veterans, especially those from

Alpharetta, who have defended the rights and freedoms enjoyed by everyone in the

United States of America.” [Id.].

      The City previously sponsored the Parade, including the 2019 Parade. [Doc.

39-3 at ¶ 3 (hereinafter “Drinkard Decl.”)]. The City was the primary financial

sponsor of the Parade and provided, at its own expense, the event space, public safety

personnel, barricades, and vendors. [Id. at ¶¶ 11-12]. Additionally, the City decided

what entities could participate in the Parade based on “the Mayor and the City

                                          3
       Case 1:19-cv-03463-WMR Document 48 Filed 06/26/20 Page 4 of 14




Council’s decision of what message the City would like the Parade to

communicate.”2 [Id. at ¶¶ 4-5].

      On July 8, 2019, Plaintiff Richard Leake submitted an application to register

the SCV for the 2019 Parade, such application which described the SCV’s float as a

“truck pulling trailer with participants holding unit flags.”      [Doc. 1-1].   The

application form included the City’s logo. [Id.]. On July 9, 2019, Defendant James

Drinkard, the Assistant City Administrator, sent a letter to Mr. Leake in response to

the SCV’s application, informing him that the City would not permit the use of the

Confederate flag during the 2019 Parade. [Doc. 1-2 at 1].

      The City explained that the Confederate flag had become a “divisive symbol

that a large portion of [its] citizens see as symbolizing oppression and slavery” and

that it was concerned the use of the flag would detract from “the goals of the Old

Soldiers Day Parade and the service of our American war veterans.” [Id.]. The letter

further informed Mr. Leake that the City would allow the SCV to participate in the

2019 Parade and use the SCV’s logo, even though it includes other (smaller) symbols

of the Confederacy, but would not allow the use of the Confederate flag. [Id. at 1-


2
  Plaintiffs have put forth no contrary evidence to rebut the facts that the City was
the primary financier of the Parade and that the City decided who could participate
in the Parade. As such, this Court finds these facts to be undisputed for purposes
of its analysis on summary judgment.

                                          4
       Case 1:19-cv-03463-WMR Document 48 Filed 06/26/20 Page 5 of 14




2]. The City’s decision was reiterated in a letter from its attorney to Plaintiffs’

attorney on July 25, 2019, which stated that the use of the Confederate flag would

not be permitted, but that the SCV would be able to display its logo and wear its

regalia, which incorporates traditional Confederate symbols. [Doc. 1-3 at 1].

      On July 31, 2019, Mr. Leake and Michael Dean (together, the “Plaintiffs”)

filed their Complaint against Defendant Drinkard, in his personal and official

capacity as Assistant City Administrator, asserting violations of Plaintiffs’ rights of

free speech under the First and Fourteenth Amendments and requesting temporary,

interlocutory and permanent injunctive relief. [Doc. 1]. Plaintiffs also filed a

Motion for Emergency Temporary Restraining Order to prohibit Defendant from

banning the use of the Confederate flag during the 2019 Parade. [Doc. 2]. Plaintiffs

amended the Complaint on August 1, 2019, to include the presently named

Defendants. [Doc. 9].

      On August 2, 2019, this Court reserved ruling on Plaintiffs’ Motion for

Emergency Temporary Restraining Order. [Doc. 13 at 6]. On August 3, 2019, the

Parade occurred without the participation of the SCV. [Drinkard Decl. at ¶¶ 19-20].

On December 9, 2019, this Court denied Plaintiffs’ Motion for an Emergency

Temporary Restraining Order, reserved ruling on the permanent injunction and




                                          5
       Case 1:19-cv-03463-WMR Document 48 Filed 06/26/20 Page 6 of 14




monetary judgment requests, and ordered the parties to proceed with discovery.

[Doc. 29 at 2].

      Also, on December 9, 2019, the Mayor and City Council adopted a Resolution

stating the City would no longer sponsor or financially support the Parade and that

if the Parade was to be continued, it would be under the sponsorship and funding of

private entities. [Drinkard Decl. at Exhibit 4]. On March 21, 2020, Defendants filed

the present Motion for Summary Judgment, arguing (1) that Plaintiffs’ claim for

injunctive relief is constitutionally moot because the City will no longer sponsor the

Parade and (2) that Plaintiffs’ claims for relief under 42 U.S.C. § 1983 fail on the

merits because the 2019 Parade constituted government speech and was therefore

outside the scope of the Free Speech Clause of the First Amendment. [Doc. 39].

II.   SUMMARY JUDGMENT STANDARD

      When the parties’ pleadings, affidavits, and other discovery materials

establish that there is no genuine dispute of material fact and that the movant is

entitled to judgment as a matter of law, summary judgment should be granted. Fed.

R. Civ. P. 56(a). The moving party bears the burden of showing the absence of a

genuine issue of material fact when viewing the evidence in the light most favorable

to the nonmovant. Adickes v. S. H. Kress & Co., 398 U.S. 144, 157 (1970); Celotex

Corp. v. Catrett, 477 U.S. 317, 322-23 (1986).        After a motion for summary

                                          6
       Case 1:19-cv-03463-WMR Document 48 Filed 06/26/20 Page 7 of 14




judgment has been properly supported, the nonmovant must present affirmative

evidence “from which a reasonable jury might return a verdict in his favor” and that

demonstrates the presence of “a genuine issue of fact that requires a trial.” Anderson

v. Liberty Lobby, Inc., 477 U.S. 242, 257 (1986).

III.   DISCUSSION

       Defendants argue they are entitled to summary judgment because (1)

Plaintiffs’ § 1983 claim fails because the City was engaging in government speech

and within its right to prohibit the use of the Confederate flag at the 2019 Parade,

and (2) Plaintiffs’ request for injunctive relief is now constitutionally moot because

the City will no longer sponsor the Parade in the future. [Doc. 39-1 at 7]. Plaintiffs

disagree, arguing that (1) the City was not engaging in government speech because

it was not the exclusive sponsor of the Parade, or at the very least, a dispute of

material fact exists as to the extent of the City’s sponsorship of the event, and (2) the

City’s decision to discontinue its sponsorship of future Parades does not

constitutionally moot their request for injunctive relief.

       To prevail on a § 1983 claim, “a plaintiff must show that he or she was

deprived of a federal right by a person acting under color of state law.” Griffin v.

City of Opa-Locka, 261 F.3d 1295, 1303 (11th Cir. 2001). Plaintiffs claim that their

First and Fourteenth Amendment rights of free speech were violated by the City’s

                                           7
       Case 1:19-cv-03463-WMR Document 48 Filed 06/26/20 Page 8 of 14




prohibition on the use of the Confederate flag during the 2019 Parade. [Doc. 1 at ¶

19]. The parties do not dispute that Plaintiffs have a generalized right of free speech

nor that Defendants were acting under the color of state law in prohibiting the use of

the Confederate flag during the 2019 Parade. [Doc. 39-1 at 13; Doc. 41 at 7]. The

parties disagree, however, as to whether the City was engaging in government

speech, which exists outside the application of the Free Speech Clause. [Doc. 39-1

at 13; Doc. 41 at 7].

      “[T]he Government’s own speech . . . is exempt from First Amendment

scrutiny.” Pleasant Grove City v. Summum, 555 U.S. 460, 467 (2009) (alteration in

original) (quoting Johanns v. Livestock Marketing Ass’n, 544 U.S. 550, 553 (2005)).

The City, through its own speech, “is not barred by the Free Speech Clause from

determining the content of what it says.” Walker v. Tex. Div., Sons of Confederate

Veterans, Inc., 576 U.S. 200, 207 (2015). “This freedom includes ‘choosing not to

speak’ and ‘speaking through the . . . removal’ of speech that the government

disapproves.” Mech v. Sch. Bd. of Palm Beach Cty., 806 F.3d 1070, 1074 (11th Cir.

2015) (quoting Downs v. L.A. Unified Sch. Dist., 228 F.3d 1003, 1012 (9th Cir.

2000)).

      The Supreme Court has previously held that both specialty license plates and

monuments in public parks can constitute government speech. See Walker, 576 U.S.

                                          8
       Case 1:19-cv-03463-WMR Document 48 Filed 06/26/20 Page 9 of 14




at 211-213, 219 (holding that Texas specialty license plate designs were government

speech because license plates have historically communicated messages from the

States, license plates are “often closely identified in the public mind with the

[State],” and Texas held final approval authority over the designs); Summum, 555

U.S. at 464, 471-473 (2009) (holding that permanent monuments in a city park were

government speech because the city exercised final approval authority over the

monuments displayed on government land for the purpose of projecting the intended

image of the city and that observers would appreciate the government as the

speaker).

      In deciding these cases, the Supreme Court established a non-exhaustive,

context-based, three-factor test to determine whether the government is engaging in

its own speech. See Walker, 576 U.S. at 209-210. The first factor analyzes the

context of the speech historically to determine whether the government “wishes to

convey some thought or instill some feeling.” Id. at 209. The second factor

determines whether an observer would ordinarily “appreciate the identity of the

speaker” as the government. Id. at 210. Finally, the third factor determines whether

the City “‘effectively controlled’ the messages.” Id.

      The Parade meets the first factor, whether the government wishes to convey

some thought or instill some feeling, as the City has historically used the Parade to

                                         9
      Case 1:19-cv-03463-WMR Document 48 Filed 06/26/20 Page 10 of 14




convey its appreciation of American war veterans to the public. [Doc. 1 at 3].

Parades are a form of expression in which the participants convey a message to the

public through the “inherent expressiveness of marching.” See Hurley v. Irish-Am.

Gay, 515 U.S. 557, 568 (1995) (“[W]e use the word ‘parade’ to indicate marchers

who are making some sort of collective point, not just to each other but to bystanders

along the way”). For over seventy years collectively, the City has sponsored the

Parade to celebrate American war veterans and to communicate its goals with the

public. See Mech, 806 F.3d at 1075-76 (“A medium that has long communicated

government messages is more likely to be government speech”). The goal of the

Parade is to instill a feeling of appreciation in the public for American war veterans,

and the Parade has the effect of conveying this message. See Summum 555 U.S. at

472 (“The monuments . . . are meant to convey and have the effect of conveying a

government message, and they thus constitute government speech”).

      The second factor, that an observer would ordinarily “appreciate the identity

of the speaker” as the government, is also met. Parades, like monuments, are a

“means of expression,” and as a government-sponsored and government-financed

event, the public would likely identify the City as the Parade’s speaker. See id. 470-

71 (“A monument, by definition, is a structure that is designed as a means of

expression . . . . In this context, there is little chance that observers will fail to

                                          10
       Case 1:19-cv-03463-WMR Document 48 Filed 06/26/20 Page 11 of 14




appreciate the identity of the speaker.”). Like in Walker, where the Supreme Court

concluded that the public would closely identify Texas license plates with the State

in part because the State places the State’s name on every license plate and the plates

are issued by the State; the Parade applications bear the City’s logo; and the event is

advertised on a government website as being hosted by the City. Walker, 576 U.S.

at 212; [Docs. 1 at ¶ 9; 1-1].

       Even though the Parade is not a government-issued ID as in Walker, the City

is closely associated with the Parade. It takes place on City streets, so it is likely that

a Parade observer would reasonably conclude that the City was endorsing the use of

the Confederate flag if flown during the Parade. See Mech, 806 F.3d at 1076. And,

the use of the Confederate flag during the Parade would, or at the very least could,

be viewed as an endorsement by the City because flags used during wars would be

related to the City’s goal of celebrating war veterans. Id. at 1078 (“[O]bservers

would view [the banners] as government-sponsored advertisements because tutoring

services are related to the schools’ educational mission.”).

       Finally, the third factor, that the City “effectively controlled” the message, is

met because the City maintained control over the messages conveyed through the

Parade by having the final approval over who participates and in what capacity. See

Walker, 576 U.S. at 213 (“Texas ‘has effectively controlled’ the messages

                                            11
      Case 1:19-cv-03463-WMR Document 48 Filed 06/26/20 Page 12 of 14




[conveyed] by exercising ‘final approval authority’ over their selection.” (alteration

in original)). The City determines who can participate in the Parade based on the

“Mayor and City Council’s decision of what message the City would like the Parade

to communicate.” [Drinkard Decl. at ¶¶ 4-5]. Plaintiffs do not dispute that it was

Defendant Drinkard, the Assistant City Administrator, who first notified Mr. Leake

about the City’s decision to prohibit the SCV from using the flag during the 2019

Parade. [Doc. 42-2 at ¶ 6].

      Plaintiffs argue that the Parade is not government speech because American

Legion co-sponsored the event and the City did not have exclusive control over the

Parade’s message. [Doc. 42 at 10]. Plaintiffs rely on evidence showing the City

referred to itself on various occasions as a “co-sponsor” of the Parade. [Doc. 42-1

at 40-41, 42-44, 45-46]. Plaintiffs’ argument fails, however, because it is well-

settled that the participation of private actors does not necessarily create private

speech. See Walker, 576 U.S. at 217 (“The fact that private parties take part in the

design and propagation of a message does not extinguish the governmental nature

of the message or transform the government’s role into that of a mere forum-

provider”). Furthermore, the City was not simply an inconsequential co-sponsor in

name only, but rather, primarily funded the Parade, provided the necessary means




                                         12
      Case 1:19-cv-03463-WMR Document 48 Filed 06/26/20 Page 13 of 14




by which the Parade occurred, and held final approval over participants. [Drinkard

Decl. ¶¶ 4, 11-12].

      In sum, the Court concludes that the City was engaging in government speech

through the Parade. The City has historically utilized the Parade to convey their

public message of appreciation to American war veterans. The City’s presence in

the application process, advertising, and in the Parade itself leads an observer to

identify the speaker as the City. The City’s financial and administrative control over

the Parade establishes that the City had direct control over the message disseminated

to the public. The voice of the Parade was that of the government, and the City was

within its right to restrict the SCV’s use of the Confederate flag so as to portray what

the City thought to be appropriate for their message. Thus, upon this Court’s review

of the record and applicable law, the Court finds that there are no genuine disputes

of material fact and that the City is entitled to summary judgment on Plaintiffs’ §

1983 claim.

      As Plaintiffs cannot prevail on the merits on their § 1983 claim because the

Court finds that the City was engaging in government speech, this Court need not

determine the merits of Defendants’ mootness defense, which is relevant only to

Plaintiffs’ request for a permanent injunction. “[T]o obtain a permanent injunction,

a party must show: (1) that he has prevailed in establishing the violation of the right

                                          13
      Case 1:19-cv-03463-WMR Document 48 Filed 06/26/20 Page 14 of 14




asserted in his complaint; (2) that there is no adequate remedy at law for the

violation of this right; and (3) that irreparable harm will result if the court does not

order injunctive relief.” Alabama v. U.S. Army Corps of Engineers, 424 F.3d 1117,

1128 (11th Cir. 2005) (citing Newman v. State of Ala., 683 F.2d 1312, 1319 (11th

Cir. 1982)). As Plaintiffs cannot prevail in establishing that Defendants violated

their rights of free speech, it follows that they cannot establish the requirements to

succeed on their request for injunctive relief. As such, Defendants’ success on the

merits of their claims ends the inquiry, and the Court declines to address Plaintiffs’

mootness argument.

IV.   CONCLUSION

      Based on the foregoing, Defendants’ Motion for Summary Judgment

[Doc. 39] is hereby GRANTED.

      IT IS SO ORDERED, this 25th day of June, 2020.




                                          14
